Citation Nr: 0333607	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  01-03 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1968.  The veteran died in June 1997.  The appellant 
is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board in 
April 2002 for further development; it was returned to the 
Board in August 2003.

A stay on adjudicating claims for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 was in effect at the time of 
the April 2002 Board remand.  That stay, as it pertains to 
the appellant's claim, is no longer in effect.  Appellate 
review of her claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318, in addition to the claim to reopen the 
issue of entitlement to service connection for the cause of 
the veteran's death, is now in order.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1942 to 
December 1968.

2.  The veteran died in June 1997 from bilateral pneumonia 
due to, or as a consequence of, myelodysplasia, coronary 
artery disease, and stroke; chronic obstructive pulmonary 
disease (COPD) was a significant condition contributing to 
death.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  An unappealed August 1997 rating decision denied 
entitlement to service connection for the cause of the 
veteran's death.

5.  Evidence received since the August 1997 rating decision 
is duplicative or cumulative of evidence previously of record 
or is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 

6.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and the veteran was 
never a prisoner of war.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001). 

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service incurrence of arteriosclerosis, brain 
hemorrhage or cardiovascular-renal disease during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).

Service connection for the cause of the veteran's death was 
denied in an August 1997 rating decision; the appellant did 
not appeal that decision.  See 38 U.S.C.A. § 7105(c) (West 
2002).  As a result, service connection for the cause of the 
veteran's death may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001); the appellant's claim was filed in 
October 1999).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1997 rating 
decision included service medical records which are entirely 
negative for any complaints, finding or diagnosis of heart or 
cardiovascular disability, pneumonia, stroke, myelodysplasia 
or COPD.  The records show that the veteran tested positive 
for malaria per blood smears in May 1946, although he 
exhibited no pertinent respiratory or cardiovascular symptoms 
at that time other than tachycardia; he was prescribed 
medication and thereafter tested negative for malaria on 
blood smears performed later in May 1946.  The records note 
historically that the veteran experienced an attack of dengue 
fever in 1943.  The service medical records also show that 
the veteran was treated for several upper respiratory 
infections, but that chest X-ray studies and routine 
electrocardiograms in service were within normal limits.  The 
service records contain a "Malaria Debriefing" statement 
signed by the veteran acknowledging his presence in Vietnam.  
The veteran's examination for discharge is negative for any 
complaints, finding or diagnosis of brain, cardiovascular or 
respiratory disability, or of any myelodysplasia.

The evidence of record also included private medical records 
for September 1989 to February 1993 showing that the veteran 
was hospitalized in September 1989 for coronary artery 
disease and a myocardial infarction.  The records show that 
he continued to receive treatment for cardiovascular problems 
and that in September 1991 he suffered an acute 
cerebrovascular accident (CVA) on the right side.  The 
private records also show treatment for bronchitis and 
bronchial asthma.

The evidence of record at the time of the August 1997 rating 
decision also included military hospital records for August 
1991 to September 1991 showing treatment for mild restrictive 
lung disease as well as a CVA.  The records note that the 
veteran had a history of arteriosclerotic heart disease with 
a myocardial infarction in 1989, as well as other 
cardiovascular problems.  Chest X-ray studies were suggestive 
of left lingular pneumonia.

The evidence of record at the time of the August 1997 rating 
decision additionally included the veteran's certificate of 
death showing that he died in June 1997 from bilateral 
pneumonia (beginning seven days before death) due to or as a 
consequence of myelodysplasia (beginning two years before 
death), coronary artery disease (beginning nine years before 
death), and stroke (occurring six years before death).  COPD 
was listed as a significant condition contributing to death.

The evidence of record at the time of the August 1997 rating 
decision lastly included statements by the appellant 
indicating that the veteran's myelodysplasia was caused by 
his exposure to Agent Orange in service.  She also contended 
that the pneumonia and COPD from which the veteran died was 
secondary to asthma, bronchitis or a sinus condition 
originating in service.

Pertinent evidence received in the record since the August 
1997 rating decision includes service medical records, 
military hospital records for August 1972 to June 1997, and 
statements by the appellant. 

The service medical records are largely duplicates of service 
medical records which were on file and considered at the time 
of the August 1997 rating decision.  Service medical records 
not considered previously include immunization records, the 
report of a June 1951 medical examination of the veteran 
which is negative for any pertinent abnormalities, and a 
December 1968 statement signed by the veteran indicating that 
his medical condition had not changed since his retirement 
physical.  The service medical records previously considered 
in August 1997 are clearly not new.  With respect to the new 
service medical records added since the August 1997 rating 
decision, because they do not suggest the presence of brain, 
cardiovascular or respiratory disability, or myelodysplasia, 
in service, the Board concludes that the new service medical 
records are not material.  The service medical records 
therefore are not, when considered either alone or in 
connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The military hospital records show that a routine 
electrocardiogram (EKG) in December 1984 showed the presence 
of possible inferior ischemia, although every other EKG from 
1972 until 1988 was within normal limits.  Chest X-ray 
studies in September 1985 disclosed the presence of 
calcification of the aortic knob from arteriosclerosis.  The 
records show that the veteran was treated in January 1973 for 
acute bronchitis, with normal findings on chest X-ray 
studies, and that he was thereafter treated for bronchitis in 
1988 and subsequent years; he was noted to have a history of 
smoking cigarettes.  He was found on examination in May 1986 
to exhibit findings consistent with early COPD.  The records 
show treatment for the residuals of a CVA beginning in 1991, 
and for myelodysplasia beginning in 1995.  However, since the 
military hospital records at most do no more than provide 
information that was before VA at the time of the August 1997 
rating decision, namely that the veteran had brain, 
cardiovascular and respiratory problems, as well as 
myelodysplasia, beginning many years after service, and as 
the records in any event do not address the etiology of any 
bilateral pneumonia, coronary artery disease, stroke, 
myelodysplasia or COPD, or otherwise suggest that the 
veteran's death was etiologically related to his period of 
service, the Board concludes that the military records, while 
new, are not material, and that the records therefore are 
not, when considered either alone or in connection with the 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

In her statements, the appellant alleges that the veteran's 
death was caused by exposure to herbicides in service.  She 
also contends that the veteran's coronary artery disease 
developed due to a cold injury experience while serving in 
Korea.  The appellant additionally states that the veteran 
had dengue fever in service which led to heart disease.  
However, as there is no indication that the appellant is 
qualified through education, training or experience to offer 
a medical opinion concerning the relationship between the 
veteran's death and his period of service, including exposure 
to any herbicides experienced therein, or as to the 
relationship between any of the disorders resulting in his 
death and a cold injury or episode of dengue fever 
experienced by the veteran in service, the assertions of the 
appellant concerning medical causation do not constitute 
competent medical evidence with which to reopen her claim.  
See Moray v. Brown,  5 Vet. App. 211, 214 (1993).  Therefore, 
her statements are not, either alone or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

In short, the additional evidence submitted by the appellant 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that new and 
material evidence has not been submitted, and the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.  The benefit sought on 
appeal is denied.  38 C.F.R. § 3.156(a).

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), which became 
effective during the pendency of this appeal.  The VCAA, 
among other things, modified VA's duties to notify and to 
assist claimants.  See generally VCAA, §§ 3,4,7.  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by October 2002 and 
August 2003 VA letters to the appellant and the statement of 
the case issued in April 2001.  The October 2002 and August 
2003 letters in particular informed the appellant of the 
information and evidence necessary to substantiate her claim 
to reopen the issue of entitlement to service connection for 
the cause of the veteran's death, and also advised her of 
what evidence VA would obtain for her and of what evidence 
she was responsible for submitting.  38 U.S.C.A. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the appellant was provided with 
the text of the regulations implementing the VCAA, as well as 
the text of 38 C.F.R. § 3.156(a) in the May 2003 supplemental 
statement of the case.  

The Board notes that the October 2002 and August 2003 
correspondences suggested that the appellant submit any 
requested information or evidence within 30 days.  The Board 
points out, however, that the October 2002 correspondence did 
not advise the appellant that she could not submit any 
additional information or evidence after 30 days, and the 
August 2003 correspondence specifically informed the 
appellant that she was not limited to 30 days in which to 
submit any requested information or evidence.  In any event, 
the record reflects that the appellant in October 2003 
informed VA that she had no additional argument or evidence 
to submit.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

The Board notes that on December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), was enacted, which, inter 
alia, amended 38 U.S.C.A. § 1116 to remove the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure, added Diabetes Mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure, and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era.  The Board notes in passing that effective 
July 9, 2001, 38 C.F.R. § 3.309(e) was amended to add Type 2 
Diabetes to the list of diseases subject to presumptive 
service connection on the basis of exposure to herbicides.  
See 66 Fed. Reg. 23,166, 23,168 - 23,169 (May 8, 2001).  
Although the RO has not considered the appellant's claim in 
light of the amendments to 38 U.S.C.A. § 1116, with the 
exception of the addition of the presumption of exposure to 
herbicides for veterans who served in Vietnam during the 
Vietnam Era, none of the changes are relevant to, or could 
possibly affect, the disposition of the instant claim.  
Moreover, although there is evidence suggesting that the 
veteran served in Vietnam, that same evidence was on file at 
the time of the August 1997 rating decision.  See generally, 
Routen v. West, 142 F.3d 1434, 1440-41 (Fed. Cir. 1998).  
Accordingly, the Board concludes that the appellant has not 
been prejudiced as a result of the Board proceeding to decide 
her claim without first notifying her of the above amendments 
to the law and regulations governing claims based on exposure 
to herbicides in Vietnam.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 83 F.3d at 1383-84; 
Butler, 9 Vet. App. at 167.  The VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address the underlying claim until new and 
material evidence has been presented, further action is not 
necessary on this issue.

The Board lastly notes that the appellant has requested that 
VA obtain a medical opinion addressing whether any of the 
veteran's fatal conditions were attributable to a cold injury 
experienced in service, or to exposure to herbicides in 
service.  Unless and until the appellant reopens her claim by 
submitting new and material evidence, she is not entitled to 
a VA medical opinion that addresses the etiology of the cause 
of the veteran's death.


II.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.

On November 9, 2000, during the pendency of the instant 
claim, the VCAA was enacted.  On August 29, 2001, VA issued 
regulations implementing the VCAA.  The implementing 
regulations are applicable to the appellant's claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  See 
VAOPGCPREC 7-2003.

The record reflects that the appellant was provided with 
notice of the February 2000 rating decision which denied 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant was provided with a statement of the 
case in April 2001 which notified her of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The record reflects that 
the appellant was specifically advised in August 2003 of the 
information and evidence needed to substantiate her claim, 
and of what evidence VA was responsible for obtaining, and 
what evidence she was responsible for obtaining.  As noted 
previously, she responded in October 2003 that she had no 
further argument or evidence to present.  See Quartuccio, 
supra.  The appellant was provided with the text of the 
regulations implementing the VCAA, as well as the regulations 
pertaining to claims based on the provisions of 38 U.S.C.A. 
§ 1318, in the May 2003 supplemental statement of the case.  

The Board notes that in January 2000, VA amended 
38 C.F.R. § 3.22 to restrict the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C.A. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  In 
July 2000 VA again amended 38 C.F.R. § 3.22 to add a 
provision regarding prisoners of war.  See 65 Fed. Reg. 
43,699-43,700 (July 14, 2000).  In September 2003 the Board 
provided the appellant with the text of the amended 38 C.F.R. 
§ 3.22, and afforded the appellant a period of 60 days in 
which to present any additional argument or evidence.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
statement of the case and supplemental statements of the case 
informed the appellant of the information and evidence needed 
to substantiate her claim.  Moreover, the appellant is aware, 
through the August 2003 letter described above, of which 
evidence would be obtained by her and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the appellant that she is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant were obtained by the RO.  
The Board notes that the instant claim turns, in any event, 
not on medical evidence, but rather on whether the veteran 
was in receipt of a total disability rating at any point 
prior to his death, or whether he was a former prisoner of 
war who died after September 1999.  The appellant has not 
suggested that there are any outstanding records pertaining 
to those questions, and the Board is unaware of any 
additional source of relevant evidence.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Consequently, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown,  4 Vet. App. 384, 392-94 
(1993).  

The appellant does not contend that the veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating, at any point prior to his death.  Nor does 
she contend that he was a prisoner-of-war who died after 
September 1999.  She also has not challenged any prior rating 
decisions by the RO as containing clear and unmistakable 
error.  She maintains instead that the conditions resulting 
in the veteran's death were related to his period of service.  
As discussed in the previous section, the Board has 
determined that she has not submitted new and material 
evidence to reopen the claim for service connection for the 
cause of the veteran's death, and that claim therefore 
remains denied.

As noted in the Introduction, the issue of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 was 
deferred at the time of the April 2002 Board remand because 
of a stay imposed on the adjudication of such claims.  The 
stay has been lifted with regard to cases such as the 
appellant's.  The appellant was notified that her case was 
being returned to the Board for adjudication of this issue in 
August 2003.  The appellant was afforded the opportunity to 
submit additional argument and/or evidence but did not do so.  

If the veteran's death is not determined to be service 
connected, as was found by the RO in August 1997, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2003).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful 


misconduct, and who was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of death for a 
service-connected disability that either was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death; or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or, the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 


118-19 (1997).  In a later decision, the Court found that 
38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive 


rule that did no more than interpret the requirements of 
38 U.S.C.A. § 1318 and clarified VA's earlier interpretation 
of the statute.  260 F.3d at 1376-77.  Upon consideration of 
38 U.S.C.A. § 1318, the Federal Circuit found that the 
statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 
38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a 


bar to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that at no point during the 
veteran's lifetime was service connection in effect for any 
disability.  The Board notes in passing that the only 
disabilities for which the veteran ever sought service 
connection were bilateral hearing loss, tinnitus, and 
bilateral knee disability, and that an unappealed August 1997 
rating denied the appellant's claim of entitlement to accrued 
benefits.  In addition, there is no evidence, and the 
appellant does not contend otherwise, suggesting that the 
veteran was a prisoner of war at any time, and in any event 
it is undisputed that he died prior to September 1999.  Since 
the veteran consequently had no service-connected 
disabilities rated at 100 percent for the 10 years prior to 
his death, was not continuously rated as totally disabled for 
five years after service and leading up to his death (as he 
was discharged in December 1968), and died in June 1997, the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the benefit sought on appeal is 
denied. 

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



